DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the other end of the first pawl" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Since a pawl with two ends is not recited, the other end lacks sufficient antecedent basis, however, --another end--, would overcome the ambiguity. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 and 4-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huang (6,925,912).
[AltContent: arrow][AltContent: textbox (cutoff)]
    PNG
    media_image3.png
    339
    547
    media_image3.png
    Greyscale
 Huang discloses all of the limitations of claim 1, i.e., an external tooth type ratchet screwdriver, comprising a handle 4 and a ratchet head 4 acting on a bolt, wherein the handle is provided with a ratchet seat 1, a first pawl 33 and a second pawl 34; the ratchet head is of a round-bar shape and passes through a center of the ratchet seat Fig. 1; a middle part of an outer surface of the ratchet head is provided with a circle of teeth 23; the first pawl is of an arc strip-shaped structure conforming with the annular teeth 23, Fig. 4, and one end of an inner circle of the first pawl is provided with a ratchet teeth structure Fig. 1; the second pawl has a same structure with the first pawl Fig. 1; an end surface of the ratchet seat is eccentrically Figs. 1, 3-5 provided with a circle of annular groove 121, and one end of the annular groove is cut off below 123, and arc-shaped barrier strips wings between spring 33/34 and teeth 23, Fig. 3 are oppositely arranged on a cutoff annular wall portion defining cutout 123, Fig. 3; installation seats accommodating pawls and spring, Fig. 3 are formed between a wall of the ratchet seat and the arc-shaped barrier strips Fig. 3; the first pawl Figs. 3-5, and the ratchet teeth structure on the end is exposed outside the arc-shaped barrier strips Fig. 4; a reversing cover 5 is clamped outside the ratchet seat Fig. 1, and an inner bottom surface of the reversing cover is provided with a paddle 356 located between an end of the first pawl and an end of the second pawl Fig. 3; and the reversing cover rotates to enable the paddle to act on the end of the first pawl or the end of the second pawl, so that the end of the first pawl or the end of the second pawl is engaged with the teeth of the ratchet head Figs. 3-5.
Regarding claim 4, Huang meets the limitations, i.e., wherein a protruded seat 357 is further arranged on the other end of the annular groove upper end, that is, between two installation seats Fig. 3; the protruded seat limits along with cutoff a position of the first pawl or the second pawl Fig. 3; and the paddle is located above {ZZLD-19008-USPT/00951125v1}8the protruded seat and is rotatable Fig. 3. Note that “above” or “below” depends on the orientation lacking any limitations to define the direction. 
Regarding claim 5, Huang meets the limitations, i.e. , the ratchet screwdriver according to claim 1, wherein an inner wall of the reversing cover is provided with a plurality of grooves 358-360, and the grooves are located opposite to the paddle Fig. 3; the ratchet seat is connected with a latching element 126 through an elastic element 125, and the latching element acts on one of the grooves Fig. 3; and the reversing cover rotates, so that the latching element shifts among the plurality of grooves Fig. 3.
Regarding claim 6, Huang meets the limitations, i.e., the ratchet screwdriver according to claim 5, wherein the outer surface of the ratchet seat is provided with a 124, the latching element is mounted in the recess through the elastic element, and the latching element is a steel ball Fig. 1.
Regarding claims 7 and 8, Huang meets the limitations, i.e., the external tooth type ratchet screwdriver according to claim 1, wherein a head part of the handle is provided with a notch not numbered, Fig. 6; an outer wall of the ratchet seat is provided with a raised strip between grooves, Fig. 1: the notch is adaptive to an outer surface structure of the ratchet seat; and the ratchet seat is inserted into the notch and fixed in a circumferential and radial direction Fig. 1; wherein a first fastener 221, Fig. 1 connected with a periphery of the ratchet head in a clamped way is mounted in the notch Fig. 2, and the ratchet cover is provided with a second fastener 350 connected with a periphery of the ratchet head in a clamped way Fig. 2.
Regarding claim 9, Huang meets the limitations, i.e., the external tooth type ratchet screwdriver according to claim 1, wherein a head part of the handle is linked coupled, Fig. 6 to the reversing cover, the handle and the reversing cover are in contact connection with each other Fig. 6, and the ratchet head passes through an annular cover and inserted into the ratchet seat Fig. 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Huang in view of Wang (8,544,365).
Huang meets all of the limitations of claim 2, as described above, including for the other end of the spring to abut against the cutoff of the annular groove Fig. 3, except for the other end of the first pawl to be provided with a protrusion for connecting a spring.

    PNG
    media_image4.png
    153
    358
    media_image4.png
    Greyscale
Wang teaches a ratchet screwdriver in which pawls are seated within a ratchet seat each having a protrusion for securing the spring Fig. 3, partially shown here. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the pawls of Huang with the protrusion as taught by Wang for securing the spring.

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Prior art made of record and not relied upon at this time, are considered pertinent to applicant’s disclosure. Hu and Tsai et al. are cited to show related inventions two pawls and springs, controller with positioning means and snap ring locking retaining means.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on 571 270 5531. The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
			

								/Hadi Shakeri/
July 13, 2021							Primary Examiner, Art Unit 3723